Citation Nr: 0604760	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  97-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a visual disability, to 
include vision loss as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, from January 1971 to November 1973, and from 
September 1976 to October 1991.  Records show he served in 
Southwest Asia from August 29, 1990 to March 26, 1991.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and December 1998 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
denied, amongst others, a claim for entitlement to service 
connection for decreased visual acuity.  These issues were 
previously before the Board and were remanded in June and 
November 2000, and again in June 2004.

In May 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2.  The veteran has glaucoma which is related to his period 
of military service.

3.  No other visual disability was present in or is otherwise 
related to the veteran's period of military service.

CONCLUSION OF LAW

Glaucoma was incurred in active service. 38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.317 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2003, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in February 1996 and December 1998.  Notice fully complying 
with the provisions of the VCAA was not provided to the 
veteran until November 2003.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Further, the veteran has 
not alleged prejudicial error which had an affect on the 
essential fairness of the 1996 and 1998 adjudications.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It appears that the veteran had service during the Persian 
Gulf War, and it should therefore be noted that service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran essentially has contended that he developed a 
visual disability has a consequence of exposure to hot sand, 
dust, and chemicals during his period of military service in 
Saudi Arabia. In reaching its decision, the Board has 
considered all of the pertinent evidence of record, including 
service medical records, the transcript of the veteran's 
personal hearing in May 2000 and the reports of VA 
examinations in January 1997, November 2002, October 2004, 
and July 2005.

Post-service medical records reveal that the veteran was 
determined to have glaucoma in 1996, several years after his 
separation from military service. On file are two medical 
opinions regarding the etiology of this condition. In 
November 2002, a VA ophthalmologist indicated that the 
veteran's "unilateral" glaucoma is as likely as not to be 
"service-connected." A second VA ophthalmologist said that 
no opinion regarding the etiology of the glaucoma could be 
given without resorting to speculation. No medical opinion or 
other competent medical evidence as to the etiology of the 
glaucoma is of record.  The Board finds therefore that this 
evidence is in equipoise as to whether the veteran's glaucoma 
is related to his period of military service, whether due to 
exposure to hot sand, dust, and chemicals in Saudi Arabia, or 
otherwise. Accordingly, resolving the benefit of the doubt in 
the veteran's favor, service connection for glaucoma is 
warranted. No other visual disability is shown to have been 
present in service or to be otherwise related to the 
veteran's period of active duty. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.


ORDER

Service connection for glaucoma is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


